Citation Nr: 1017390	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  09-01 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to education benefits under the Montgomery 
G.I. Bill - Active Duty, Chapter 30, Title 38, United States 
Code.

2.  Entitlement to education benefits under the Montgomery GI 
Bill-Selected Reserves, Chapter 1606, Title 10, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1992 until March 
1993 and served from January 1992 until January 2000 with the 
United States Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in May 2009.  A 
transcript of the hearing has been associated with the claims 
file.

The issue of entitlement to reimbursement of educational 
loans is not before the Board and the matter is referred to 
the RO for additional development and adjudication.


FINDINGS OF FACT

1.  The Veteran did not serve at least two years of active 
duty.

2.  Department of Defense determined that the Veteran is not 
eligible for education benefits under the Chapter 1606 of the 
G.I. Bill.

3.  The Veteran filed for education benefits under Chapter 
1606 in September 2008.

4.  The Veteran's eligibility for education benefits under 
Chapter 1606 expired January 18, 2000, the date she was 
honorably discharged from the Army Reserve.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to educational assistance 
under Chapter 30, Title 38, of the United States Code are not 
met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.7040, 21.7042, 21.7044, 21.7045 (2009).

2.  The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, of the United States 
Code have not been met. 10 U.S.C.A. §§ 16131, 16132, 16133 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7540, 21.7550, 
21.7551 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran seeks education benefits under the 
Montgomery G.I. Bill.  Documentation shows that in January 
1992, the Veteran enlisted in the Army Reserves for an eight 
year period.  Her Form DD-214 shows that she completed 
approximately six months of active duty, from September 1992 
to March 1993.  After completing her active duty requirement, 
the Veteran was issued her certificate of eligibility for 
"Selected Reserve Education Assistance Program (G.I. Bill)" 
in July 1993.  Also of record is a discharge letter showing 
that the Veteran was honorably discharged from the Army 
Reserve in January 2000.

For benefits under Chapter 30, the Veteran may establish 
eligibility for basic educational assistance based on active 
duty service if she became a member of or entered active duty 
as a member of the U.S. Armed Forces after June 30, 1985 and 
served a minimum of "two years of continuous active duty" 
if the period of active duty was less than three years, or, 
if the obligated period of active duty was three years or 
more, serve at least three years of continuous active duty.  
38 U.S.C.A.      § 3011 (West 2002 & Supp. 2009); 38 C.F.R. § 
21.7042(a)(1)-(5) (2009).  As noted above, the Veteran served 
only six months of active duty; therefore, she is not 
entitled to benefits under Chapter 30.

The Montgomery GI Bill-Selected Reserves program (Chapter 
1606, of Title 10, United States Code) is an educational 
assistance program enacted by Congress.  This program is for 
members of the Selected Reserve of the Army, Navy, Air Force, 
Marine Corps, and Coast Guard, and the Army and Air National 
Guard.  The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R.  §§ 21.7520, 21.7540 (2009).

A reservist may initially become eligible when he or she 
enlists, reenlists, or extends an enlistment as a reservist 
so that the total period of obligated service is at least 6 
years from the date of such enlistment, reenlistment, or 
extension; or when he or she is appointed, or is serving as a 
reserve officer and agrees to service in the Selected Reserve 
for a period of not less than 6 years in addition to any 
other period of obligated service in the Selected Reserve.  
10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a)(1) 
(2009).  The reservist must also complete his or her initial 
period of active duty for training (ACDUTRA); must be 
participating satisfactorily in the Selected Reserve; must 
not have elected to have his or her service in the Selected 
Reserve credited toward establishing eligibility to benefits 
provided under 38 U.S.C.A., Chapter 30; and must have met the 
requirements for a secondary school diploma (or an 
equivalency certificate) before applying for educational 
assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2009).

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 14-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 14 years if 
she leaves the Selected Reserve because of a disability that 
was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. § 
21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  The Veteran can also apply to extend the date of 
eligibility if an application is received within one year of 
the date eligibility ended.  10 U.S.C.A. § 16133(b); 
38 U.S.C.A. §§ 3031(d), 3232(a), 3512; 38 C.F.R. § 21.1033 
(2009).  The Board also notes that laws and regulations 
pertaining to educational assistance under Chapter 1606, 
Title 10, United States Code provide that a determination of 
an individual's eligibility for Chapter 1606 benefits is to 
be made by the Armed Forces.  38 C.F.R. § 21.7540(a).

The RO denied the Veteran's claim for education benefits 
under Chapter 1606 because the Department of Defense was 
unable to verify that she had a six year contract with the 
Army Reserve.  However, as noted above, the Veteran submitted 
her enlistment document, showing that she signed on for an 
eight year period with the Army Reserve in January 1992; as 
well as her "Selected Reserve Education Assistance Program 
(G.I. Bill) Notice of Basic Eligibility", dated July 24, 
1993; and her discharge letter, showing her honorable 
discharge from the Army Reserve in January 2000.

Though the evidence purports to verify the Veteran's eight 
year term of service with the Army Reserve, the Veteran 
remains ineligible for benefits under Chapter 1606.  As noted 
above, the Veteran had 14 years from her eligibility date, 
July 24, 1993, or until her date of separation from the Army 
Reserve to use her education benefits.  

In this case, the Veteran was discharged from service in 
January 2000 but did not file for benefits until September 
2008, more than eight years after her eligibility for Chapter 
1606 benefits expired.  Consequently, benefits under Chapter 
1606 cannot be granted as a matter of law.  The appeal is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
VCAA notice is not required because the issue presented 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

ORDER

As basic eligibility for education benefits under Chapter 30, 
Title 38 and Chapter 1606, Title 10 of the United States Code 
has not been established, the appeal is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


